     Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. ____________________

DUNG MINH LE,

               Plaintiff,
v.

ALLSTATE INSURANCE COMPANY,

               Defendant.




                                   NOTICE OF REMOVAL


TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
        THE DISTRICT OF COLORADO


        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Allstate Insurance Company (“Allstate”) hereby removes the case captioned Dung Minh Le v.

Allstate Insurance Company (state court case number 2019CV31754) from the District Court,

Arapahoe County, State of Colorado, to the U.S. District Court for the District of Colorado on

the grounds that jurisdiction exists under 28 U.S.C. § 1332(a). In support of removal under 28

U.S.C. § 1441(b), Allstate states as follows:

                                        BACKGROUND

        1.     On July 25, 2019, Plaintiff Dung Minh Le (“Plaintiff”) filed a Complaint for

Damages and Jury Demand (“Complaint”) against Allstate in the District Court, Arapahoe

County, Colorado, case number 2019CV31754 (“State Court Action”).
   Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 2 of 8




       2.      Plaintiff served Allstate with the Complaint on August 8, 2019, by service on the

Colorado Division of Insurance. (See Return of Service submitted herewith.)

       3.      The Complaint’s allegations stem from Allstate’s handling of Plaintiff’s insurance

claim for alleged property damage resulting from a June 19, 2018 wind and/or hail storm (the

“Claim”). (Compl. ¶¶ 1-2, 6-7.)

       4.      Plaintiff alleges Allstate “unreasonably delayed, denied, and/or underpaid” the

Claim by “not account[ing] for the scope of work and payment of benefits reasonably necessary

to cover the total cost to reasonably repair and/or replace the hail-damaged roofing system and

repair other significant damage to the [p]roperty.” (Id. ¶ 11.)

       5.      Plaintiff’s Complaint sets forth two claims for relief: (i) breach of contract; and,

(ii) unreasonable delay and denial in violation of C.R.S. §§ 10-3-1115 and 1116. (Id. ¶¶ 15-24.)

       6.      Plaintiff seeks:

               a. “Damages for breach of contract, including the value of benefits [Plaintiff]

                   was entitled to receive under the [p]olicy that were not provided; damages for

                   delayed payment; consequential damages; and reasonable interest on delayed

                   payment;

               b. Compensatory damages . . .including economic and non-economic damages;

               c. Double damages, court costs, and reasonable attorneys’ fees incurred in

                   prosecuting this action pursuant to C.R.S. § 10-3-1116; [and]

               d. An award of pre-judgment interest, and costs.” (Id. ¶¶ 18, 24, WHEREFORE

                   Clause, pp. 5-6.)




                                                  2
      Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 3 of 8




         7.    Allstate contends that its actions were reasonable, and it did not breach the

insurance contract, did not act in bad faith, and did not violate C.R.S. §§ 10-3-1115 and 1116.

                                  GROUNDS FOR REMOVAL

I.       REMOVAL IS TIMELY

         8.    This Notice of Removal is filed within thirty (30) days after service of the

Complaint on Allstate, which occurred on August 8, 2019. (See Return of Service submitted

herewith.)

         9.    Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(1). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (stating that

“defendant’s period for removal will be no less than 30 days from service”).

II.      DIVERSITY OF CITIZENSHIP EXISTS

         10.   There is complete diversity of citizenship among the opposing parties.

         11.   A notice of removal need only plausibly allege facts establishing diversity

jurisdiction. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Extrinsic proof of facts establishing diversity jurisdiction may be required only when the plaintiff

challenges or the court questions jurisdiction. See id.

         12.   Plaintiff is a resident of the State of Colorado. (Compl. ¶ 3.)

         13.   Allstate is an insurance company organized under the laws of the State of Illinois

with its principal place of business in the State of Illinois. (See Colorado Division of Insurance

Producer Search, attached as Exhibit A.)

         14.   Because the parties are citizens of different states, and Allstate is not a citizen of

Colorado, complete diversity exists and removal is proper. See 28 U.S.C. § 1332(a)(1),




                                                  3
   Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 4 of 8




§ 1332(c)(1), and § 1441(b)(2); see also Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 847 &

n.6 (10th Cir. 1988) (direct action proviso in § 1332 does not affect suits brought by insured

against own insurer).

III.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF
       INTEREST AND COSTS

       15.     The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, as is required to maintain diversity jurisdiction. See Dart Cherokee, 135 S. Ct. at 554

(“[A]s specified in § 1446(a), a defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”).

       16.     Plaintiff alleges that Allstate “unreasonably delayed, denied, and/or underpaid”

the Claim by “not account[ing] for the scope of work and payment of benefits reasonably

necessary to cover the total cost to reasonably repair and/or replace the hail-damaged roofing

system and repair other significant damage to the [p]roperty.” (Compl. ¶ 11.)

       17.     An October 25, 2018 estimate submitted by Plaintiff’s contractor to repair and/or

replace the roof, windows, exterior stucco, an HVAC unit, and other items was $121,450.46.

(See Oct. 25, 2018 JL Roofing Estimate, attached as Exhibit B.)

       18.     Should Plaintiff succeed in his claim under C.R.S. §§ 10-3-1115 and 1116, he

seeks two times the covered benefit, attorneys’ fees, and costs. (Compl. ¶ 24.) See American

Family Mut. Ins. Co. v. Barriga, 418 P.3d 1181 (Colo. 2018) (discussing the calculation of

damages under § 10-3-1116). Applying the statute’s multiplier to Plaintiff’s estimate, Plaintiff is

therefore seeking over $242,000 under his statutory bad faith claim.

       19.     Plaintiff also seeks attorney fees. The Complaint’s request for an award of

attorney fees under C.R.S. § 10-3-1116 alone in a case involving relief of this nature places the


                                                 4
   Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 5 of 8




amount in controversy over the $75,000 threshold. (Compl. ¶24, WHEREFORE Clause.)

“[W]hen a statute permits recovery of attorney’s fees a reasonable estimate may be used in

calculating the necessary jurisdictional amount in a removal proceeding based upon diversity of

citizenship.” Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998). Although the

fees cannot be calculated with certainty at this juncture, it is undisputed that substantial

attorneys’ fees will be incurred in this matter.

       20.     Further, Plaintiff’s civil cover sheet filed in state court confirms that the amount

in controversy exceeds $75,000, exclusive of interest and costs. In it, Plaintiff indicates that he

seeks a monetary judgment of “more than $100,000”, excluding attorney fees, interest, and costs.

(See State Court Civil Cover Sheet submitted herewith.) Plaintiff’s representation on his civil

cover sheet establishes for the purposes of federal diversity jurisdiction that Plaintiff seeks in

excess of $75,000 in disputed damages, exclusive of interest and costs. See Paros Props. LLC v.

Colo. Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016) (noting that state court civil cover

sheet unambiguously indicated the amount in controversy was more than $100,000 and that for

removal purposes there was “no reason not to credit an assertion by an officer of the court on a

matter of significant consequence in the state proceeding”).

       21.     In light of the foregoing, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                                              VENUE

       22.     Venue is proper in the United States District Court for the District of Colorado

pursuant to 28 U.S.C. §§ 1391(b)(2), 1441(a), and 1446(a).




                                                   5
   Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 6 of 8




                     PROCESS, PLEADINGS, AND ORDERS SERVED

       23.     As required by 28 U.S.C. § 1446(a), Civil Local Rule 81.1, and this Court’s

Electronic Case Filing Procedures, Version 6.1, Section IV, 4.4(b), copies of service of process,

pleadings, and orders filed in the State Court Action are being provided along with this Notice of

Removal.

                                   NOTICE OF REMOVAL

       24.     Pursuant to 28 U.S.C. § 1446, the filing of a copy of this Notice with the Clerk of

the State Court effects the removal of the State Court Action. A copy of the Notice of Filing of

Notice of Removal, filed contemporaneously in the State Court Action, is attached hereto as

Exhibit C.

                                         NO WAIVER

       25.     No waiver and no admission of fact, law, or liability, including, without

limitation, the amount of damages, if any, is intended by this Notice of Removal, and all

defenses, affirmative defenses, and rights are hereby reserved.

                                        CONCLUSION

       For the reasons set forth above, Allstate Insurance Company removes the State Court

Action in the District Court, County of Arapahoe, Colorado to the United States District Court

for the District of Colorado.

       Further, to the extent the Court has any questions regarding the issue of diversity of

citizenship between the parties, Defendant reserves the right to conduct limited discovery on the

issue of diversity jurisdiction, as allowed by McPhail v. Deere & Co., 529 F.3d 947, 954 (10th

Cir. 2008).



                                                6
   Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 7 of 8




Dated: September 6, 2019                 Respectfully submitted,

                                         Below-signed counsel certifies that he is a
                                         member in good standing of the bar of this
                                         court.

                                         s/ Terence M. Ridley
                                         Terence M. Ridley
                                         Evan M. Blonigen
                                         Wheeler Trigg O’Donnell LLP
                                         370 Seventeenth Street, Suite 4500
                                         Denver, CO 80202-5647
                                         Telephone: 303.244.1800
                                         Facsimile: 303.244.1879
                                         Email: ridley@wtotrial.com
                                                 blonigen@wtotrial.com

                                         Attorneys for Defendant
                                         Allstate Insurance Company




                                     7
   Case 1:19-cv-02544 Document 1 Filed 09/06/19 USDC Colorado Page 8 of 8




                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 6, 2019, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system and served a copy
on the following via email:

      •      Jonathan S. Sar
             jsar@dalyblack.com

      •      Sean B. Leventhal
             sleventhal@dalyblack.com

      •      Richard Daly
             rdaly@dalyblack.com

      •      John Scott Black
             jblack@dalyblack.com

                                        s/ Terence M. Ridley
                                        Terence M. Ridley
                                        Wheeler Trigg O’Donnell LLP
                                        370 Seventeenth Street, Suite 4500
                                        Denver, CO 80202-5647
                                        Telephone: 303.244.1800
                                        Facsimile:    303.244.1879
                                        Email: ridley@wtotrial.com

                                        Attorney for Defendant
                                        Allstate Insurance Company
